PER CURIAM
Defendant pleaded guilty to criminal trespass. The trial court placed him on probation, subject to the condition, inter alia: “Defendant is prohibited from consuming or possessing any alcoholic liquor in any form under any circumstances.” Defendant contends that the record does not support a conclusion that that condition is reasonably related to his offense, his reformation or protection of the public. The state agrees, and we accept the concession.
Conviction affirmed; remanded for resentencing.